DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 10 December 2020.  The information therein was considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, a semiconductor memory device comprising: a semiconductor substrate comprising a first surface and 5a second surface; a first electrode and a second electrode provided on a first surface side of the semiconductor substrate; a third electrode and a fourth electrode provided on a second surface side of the semiconductor substrate; 10a first through-electrode extending in a first direction intersecting the first surface and the second surface and including one end in the first direction and the other end in the first direction, the one end being connected to the first electrode, the other end being connected to the third electrode; 15a second through-electrode extending in the first direction and including one end in the first direction and the other end in the first direction, the one end being connected to the second electrode, the other end being connected to the fourth electrode; and 20a first insulating layer provided between the semiconductor substrate and the first through-electrode and provided between the semiconductor substrate and the second through-electrode, the first insulating layer comprising: 25a first portion provided between the semiconductor substrate and the first through-electrode; and a second portion provided between the semiconductor substrate and the second through-electrode,39Kioxia Ref.: G82000831-USA Our Ref.: 20F341the second surface side of the semiconductor substrate comprising: a first impurity region facing an outer peripheral surface of the first through-electrode via the first 5portion; a second impurity region facing an outer peripheral surface of the second through-electrode via the second portion and being separated from the first impurity region, as recited in each of  independent claims 1, 12 and 18,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai et al. US 2014/0284690 teach a first conductive layer penetrating from the first surface side to the second surface side of a semiconductor layer; a first semiconductor region of a first conductivity type surrounding part of the first conductive layer on the second surface side of the semiconductor layer, a portion other than a front surface of the first semiconductor region being surrounded by the semiconductor layer; and a first insulating film provided between the first conductive layer and the semiconductor layer and between the first conductive layer and the first semiconductor region, a concentration of an impurity element contained in the first semiconductor region being higher than a concentration of an impurity element contained in the semiconductor layer.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/13/2022